Citation Nr: 1008732	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in June 
2008, when it was remanded for additional development of the 
evidence.

The Board finds that the Board's remand directives have been 
properly accomplished in this case and, in fact, the 
completed development has produced evidence resulting in a 
grant of the benefit sought in the Board decision below.


FINDINGS OF FACT

1.  One of the Veteran's claimed in-service stressors has 
been corroborated by official service department records.

2.  There is a medical diagnosis of PTSD related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The Board previously remanded this appeal in June 2008 to 
pursue additional development in an effort to verify the 
Veteran's claimed in-service stressor event.  At that time, 
the Veteran had a documented diagnosis of PTSD presented in 
VA treatment records and two separate VA psychiatric 
examinations conducted for the purposes of this appeal.

The April 2004 VA examination report presented a detailed 
discussion of the Veteran's history and his symptoms leading 
to the examiner's finding that the Veteran's claimed 
stressors could meet the DSM-IV criteria, but they were not 
verified at that time.  The examiner found that the Veteran 
could be diagnosed with PTSD meeting the DSM-IV criteria, 
with the caveat that the PTSD was linked only to stressors 
that were unverified at that time.  The Board finds that this 
VA examination report is highly probative in establishing 
that the Veteran can be diagnosed with PTSD meeting the DSM-
IV criteria, and that the PTSD may be attributable to his in-
service stressors should the described stressors be verified.

The July 2005 VA examination report further supports the 
Veteran's claim to the extent that it probatively shows a 
confirmed diagnosis of PTSD attributable to the claimed 
stressors that were unverified at that time.  After 
discussing the Veteran's history and symptoms in great detail 
the examiner found that the Veteran "most definitely meets 
the DSM-IV stressor criterion for posttraumatic stress 
disorder" and "is suffering from severe symptoms of 
posttraumatic stress disorder and he experiences these on a 
daily and nightly basis."  The Board finds that the final 
diagnosis of PTSD appears to probatively confirm a DSM-IV 
diagnosis of PTSD and directly attributes it to the Veteran's 
claimed in-service stressor events.

As evidenced by memoranda dated in April 2009, the fact that 
the Veteran's unit experienced incoming sniper fire during 
the time of the Tet offensive in Vietnam while the Veteran 
was serving with the unit has now been verified by 
corroborating official service department information.  One 
of the Veteran's primary claimed stressors in this case 
features an account of his friend being wounded by sniper 
fire while sitting next to the Veteran at a 'chow hall' 
during the time of the Tet offensive.  The agency of original 
jurisdiction has accepted the Veteran's claimed stressor as 
verified to this extent.

Although the Board is not bound by the determinations of the 
agency of original jurisdiction, the Board's review of the 
evidence leads it to find that the Veteran's account of at 
least one significant stressor event experienced during 
service has been reasonably verified by official service 
documentation.  In Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002), the Court addressed a claim for service 
connection for PTSD and noted that '[a]lthough the unit 
records do not specifically state that the Veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks.'  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  In view of the Court's 
holding and the official evidence that reasonably verifies 
the occurrence of sniper attacks on the Veteran's unit during 
a pertinent period during his service, the Board finds that 
at least one of the Veteran's most significant claimed 
stressors has been verified.

Although the VA examinations addressing PTSD do not 
explicitly attribute the pathology solely to a sniper attack, 
the PTSD diagnosis does appear to have been based upon the 
Veteran's description of traumatic events during his Vietnam 
service.  Significantly, the Veteran's discussion of in-
service stressor in the July 2005 VA examination report 
describes that he was eating at a 'chow hall' at his compound 
in the Cha Rang Valley when a sniper round wounded both legs 
of a man sitting next to the Veteran.  This event was a 
substantial feature of the in-service stressor account that 
the examiner found "most definitely meets the DSM-IV 
stressor criterion for posttraumatic stress disorder."  
Several of the Veteran's other descriptions of stressor 
events, including as documented in the April 2004 VA 
examination report, involve being in situations where his 
area or his vehicle was exposed to incoming hostile fire.  
The Board acknowledges that not all of the Veteran's various 
described stressor events are clearly verified.  However, 
resolving reasonable doubt in favor of the Veteran, the Board 
believes it is appropriate to consider the Veteran's 
competent PTSD diagnosis to have been essentially attributed 
to verified aspects of his in-service stressor descriptions.

The Board notes that following the verification of a 
significant element of the Veteran's claimed in-service 
stressor account, the Veteran was scheduled for a new VA 
examination which resulted in a somewhat inadequate report.  
This April 2009 VA psychiatric examination report suggests 
that the Veteran's test results may have shown "exaggerated 
and invalid" responses.  The report further indicates that 
the examiner believed that the Veteran's "main problems have 
to do with his drug and alcohol dependency, as well as his 
aggressive behavior."  The examiner also attributed some of 
the Veteran's symptoms to a prior stoke.  Nevertheless, the 
examiner explained that "since this individual has been 
diagnosed with PTSD in the past, he deserves a diagnosis of 
mild post-traumatic stress disorder, as likely as not."  The 
examiner later stated that he was giving "a large benefit of 
the doubt in saying that he has a mild PTSD...."

The Board notes that the agency of original jurisdiction 
found that this report was inadequate and sought to schedule 
the Veteran for a new VA psychiatric examination to develop a 
more adequate report on the matter.  After some rescheduling, 
it appears that the Veteran eventually cancelled and failed 
to report for any new VA examination.  The Board finds, 
however, the prior VA examination reports from April 2004 and 
July 2005 remain significantly probative and supportive of 
the Veteran's claim to the extent that they show two separate 
VA psychiatric examiners thoroughly explained rationales for 
concluding that the Veteran has PTSD meeting the DSM-IV 
criteria and attributable to the claimed in-service 
stressors.  Although the April 2009 report suggests some 
reasons to question such a diagnosis, even this report 
ultimately presents a diagnosis of PTSD despite the 
examiner's doubts.  The Board observes that this April 2009 
report was authored for the express purpose of determining 
whether any current PTSD could be sufficiently attributed to 
the verified aspects of the Veteran's claimed stressors; 
although the examiner expressed some doubt regarding the 
current diagnosis, the examiner nevertheless offered a 
diagnosis of PTSD and did not express that the verified 
aspects of the in-service stressors were insufficient to 
support such a diagnosis.

In sum, the Board believes that the positive evidence in this 
case is at least in equipoise with the negative, and that no 
reasonable purpose is served by requiring the Veteran to 
report for yet another VA psychiatric examination on this 
matter.

The record presents no other evidence to substantially 
probatively contradict the findings discussed above.  
Although the evidence is not entirely clear, resolving the 
benefit of reasonable doubt in favor of the Veteran, the 
Board finds that service connection for PTSD is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in January 2007 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations.


ORDER

The appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


